DETAILED ACTION

Information Disclosure Statement
The references cited within the IDS document submitted on September 24, 2020 have been considered.  Reference #2 on page 5 of the IDS has been lined-through, as the information provided for this reference is incorrect.

Specification
The disclosure is objected to because of the following informality:
In paragraph [0043], line 2: change “16” to - - 10 - - 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to: www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-14 of U.S. Patent No. 10,818,551 (Seddon). all of the limitations from claims 1-14 of the instant application are recited within claims 1-3 and 5-14 of the ‘551 patent.  
Specifically, for claim 1 of the instant application, see claim 1 of the ‘551 patent;
for claim 2 of the instant application, see claims 1 and 2 of the ‘551 patent; 
for claim 3 of the instant application, see claim 3 of the ‘551 patent; 
for claim 4 of the instant application, see claims 1 and 3 of the ‘551 patent; 
for claim 5 of the instant application, see claim 5 of the ‘551 patent; 
for claim 6 of the instant application, see claim 6 of the ‘551 patent;
for claim 7 of the instant application, see claim 7 of the ‘551 patent; 
for claim 8 of the instant application, see claim 8 of the ‘551 patent; 
for claim 9 of the instant application, see claim 9 of the ‘551 patent; 
for claim 10 of the instant application, see claim 10 of the ‘551 patent; 
for claim 11 of the instant application, see claim 11 of the ‘551 patent; 
for claim 12 of the instant application, see claim 12 of the ‘551 patent; 
for claim 13 of the instant application, see claim 13 of the ‘551 patent;
for claim 14 of the instant application, see claim 14 of the ‘551 patent.

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.
/SCOTT B GEYER/           Primary Examiner, Art Unit 2812